COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
  ALEJANDRO DIAZ,                                               No. 08-21-00202-CV
                                                  §
                       Appellant,                                 Appeal from the
                                                  §
  v.                                                         County Court at Law No. 3
                                                  §
  LUIS AURELIO TODD,                                          of El Paso County, Texas
                                                  §
                         Appellee.                             (TC# 2017-DCV4425)
                                                  §

                                             §
                                         O R D E R

       The Court GRANTS the Appellee’s third motion for extension of time within which to

file the brief until June 22, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. S. Anthony Safi, the Appellee’s attorney, prepare the

Appellee’s brief and forward the same to this Court on or before June 22, 2022.

       IT IS SO ORDERED this 19th day of May, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox, and Alley, JJ.